Exhibit 10.17

OMNICELL, INC.

2004 EQUITY INCENTIVE PLAN

ADOPTED BY THE BOARD OF DIRECTORS:  FEBRUARY 27, 2004
AMENDED BY THE BOARD OF DIRECTORS:  OCTOBER 24, 2006

1.                                      PURPOSES.

(a)                                  General Purpose.  The Company, by means of
the Plan, seeks to retain the services of persons not previously an employee or
director of the Company, or following a bona fide period of non-employment, as
an inducement material to the individual’s entering into employment with the
Company within the meaning of Rule 4350(i)(1)(A)(iv) of the NASD Marketplace
Rules, and to provide incentives for such persons to exert maximum efforts for
the success of the Company and its Affiliates.

(b)                                  Eligible Stock Award Recipients.  The
persons eligible to receive Stock Awards are the Employees of the Company and
its Affiliates subject to the limitations set forth in Section 5.

(c)                                  Available Stock Awards.  The purpose of the
Plan is to provide a means by which eligible recipients of Stock Awards may be
given an opportunity to benefit from increases in value of the Common Stock
through the granting of the following Stock Awards:  (i) Options, (ii) Stock
Bonus Awards, (iii) Stock Purchase Awards, (iv) Stock Appreciation Rights, (v)
Stock Unit Awards and (vi) Other Stock Awards.

2.                                      DEFINITIONS.

(a)                                  “Affiliate” means any parent corporation or
subsidiary corporation of the Company, whether now or hereafter existing, as
those terms are defined in Sections 424(e) and (f), respectively, of the Code.

(b)                                  “Board” means the Board of Directors of the
Company.

(c)                                  “Capitalization Adjustment” has the meaning
ascribed to that term in Section 11(a).

(d)                                  “Change in Control” means the occurrence,
in a single transaction or in a series of related transactions, of any one or
more of the following events:

(i)                                    any Exchange Act Person becomes the
Owner, directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction.  Notwithstanding the foregoing, a Change in Control shall
not be deemed to occur (A) on account of the acquisition of securities of the
Company by an investor, any affiliate thereof or any other Exchange Act Person
from the Company in a

1


--------------------------------------------------------------------------------


transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities or
(B) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;

(ii)                                there is consummated a merger, consolidation
or similar transaction involving (directly or indirectly) the Company and,
immediately after the consummation of such merger, consolidation or similar
transaction, the stockholders of the Company immediately prior thereto do not
Own, directly or indirectly, either (A) outstanding voting securities
representing more than fifty percent (50%) of the combined outstanding voting
power of the surviving Entity in such merger, consolidation or similar
transaction or (B) more than fifty percent (50%) of the combined outstanding
voting power of the parent of the surviving Entity in such merger, consolidation
or similar transaction, in each case in substantially the same proportions as
their Ownership of the outstanding voting securities of the Company immediately
prior to such transaction;

(iii)                            the stockholders of the Company approve or the
Board approves a plan of complete dissolution or liquidation of the Company, or
a complete dissolution or liquidation of the Company shall otherwise occur;

(iv)                               there is consummated a sale, lease, license
or other disposition of all or substantially all of the consolidated assets of
the Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or

(v)                                   individuals who, on the date this Plan is
adopted by the Board, are members of the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the members of the Board;
provided, however, that if the appointment or election (or nomination for
election) of any new Board member was approved or recommended by a majority vote
of the members of the Incumbent Board then still in office, such new member
shall, for purposes of this Plan, be considered as a member of the Incumbent
Board.

Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Stock Awards subject to such
agreement (it being understood, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply).

2


--------------------------------------------------------------------------------


(e)                                  “Code” means the Internal Revenue Code of
1986, as amended.

(f)                                    “Committee” means a committee of one (1)
or more members of the Board appointed by the Board in accordance with
Section 3(c).

(g)                                 “Common Stock” means the common stock of the
Company.

(h)                                 “Company” means Omnicell, Inc., a Delaware
corporation.

(i)                                    “Consultant” means any person, including
an advisor, (i) engaged by the Company or an Affiliate to render consulting or
advisory services and who is compensated for such services or (ii) serving as a
member of the Board of Directors of an Affiliate and who is compensated for such
services.  However, the term “Consultant” shall not include Directors who are
not compensated by the Company for their services as Directors, and the payment
of a director’s fee by the Company solely for services as a Director shall not
cause a Director to be considered a “Consultant” for purposes of the Plan.

(j)                                    “Continuous Service” means that the
Participant’s service with the Company or an Affiliate, whether as an Employee,
Director or Consultant, is not interrupted or terminated.  A change in the
capacity in which the Participant renders service to the Company or an Affiliate
as an Employee, Consultant or Director or a change in the entity for which the
Participant renders such service, provided that there is no interruption or
termination of the Participant’s service with the Company or an Affiliate, shall
not terminate a Participant’s Continuous Service.  For example, a change in
status from an Employee of the Company to a Consultant of an Affiliate or a
Director shall not constitute an interruption of Continuous Service.  The Board
or the chief executive officer of the Company, in that party’s sole discretion,
may determine whether Continuous Service shall be considered interrupted in the
case of any leave of absence approved by that party, including sick leave,
military leave or any other personal leave.  Notwithstanding the foregoing, an
approved leave of absence shall be treated as Continuous Service for purposes of
vesting in a Stock Award only to such extent as may be provided in the Company’s
leave of absence policy or in the written terms of the Participant’s leave of
absence.

(k)                                “Corporate Transaction” means the occurrence,
in a single transaction or in a series of related transactions, of any one or
more of the following events:

(i)                                    a sale or other disposition of all or
substantially all, as determined by the Board in its discretion, of the
consolidated assets of the Company and its Subsidiaries;

(ii)                                a sale or other disposition of at least
ninety percent (90%) of the outstanding securities of the Company;

(iii)                            a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

3


--------------------------------------------------------------------------------


(iv)                               a merger, consolidation or similar
transaction following which the Company is the surviving corporation but the
shares of Common Stock outstanding immediately preceding the merger,
consolidation or similar transaction are converted or exchanged by virtue of the
merger, consolidation or similar transaction into other property, whether in the
form of securities, cash or otherwise.

(l)                                    “Director” means a member of the Board.

(m)                              “Disability” means, with respect to a
Participant, such Participant’s permanent and total disability within the
meaning of the Company’s long-term disability plan, as it may be amended from
time to time, or, if there is no such plan, as determined by the Board.

(n)                                 “Employee” means any person employed by the
Company or an Affiliate.  Service as a Director or as a Consultant shall not be
sufficient to constitute “employment” by the Company or an Affiliate.

(o)                                  “Entity” means a corporation, partnership
or other entity.

(p)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

(q)                                  “Exchange Act Person” means any natural
person, Entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act), except that “Exchange Act Person” shall not include (A) the
Company or any Subsidiary of the Company, (B) any employee benefit plan of the
Company or any Subsidiary of the Company or any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
Subsidiary of the Company, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) an Entity Owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their Ownership of stock of the Company.

(r)                                  Fair Market Value” means, as of any date,
the value of the Common Stock determined as follows:

(i)                                    If the Common Stock is listed on any
established stock exchange or traded on any established market, and unless
otherwise determined by the Board, the Fair Market Value of a share of Common
Stock shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or market (or the exchange or
market with the greatest volume of trading in the Common Stock) on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable.  Unless otherwise provided by the Board, if there is
no closing sales price (or closing bid if no sales were reported) for the Common
Stock on the date of determination, then the Fair Market Value shall be the
closing selling price (or closing bid if no sales were reported) on the last
preceding date for which such quotation exists.

(ii)                                In the absence of such markets for the
Common Stock, the Fair Market Value shall be determined by the Board in good
faith.

4


--------------------------------------------------------------------------------


(s)                                  “Non-Employee Director” means a Director
who either (i) is not a current Employee or Officer of the Company or an
Affiliate, does not receive compensation (directly or indirectly) from the
Company or an Affiliate for services rendered as a Consultant or in any capacity
other than as a Director (except for an amount as to which disclosure would not
be required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act (“Regulation S-K”)), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K; or (ii) is
otherwise considered a “non-employee director” for purposes of Rule 16b-3.

(t)                                    “Officer” means a person who is an
officer of the Company within the meaning of Section 16 of the Exchange Act and
the rules and regulations promulgated thereunder.

(u)                                 “Option” means a nonstatutory stock option
granted pursuant to the Plan that is not intended to qualify as an incentive
stock option under Section 422 of the Code and the regulations promulgated
thereunder.

(v)                                   “Option Agreement” means a written
agreement between the Company and an Optionholder evidencing the terms and
conditions of an individual Option grant.  Each Option Agreement shall be
subject to the terms and conditions of the Plan.

(w)                                “Optionholder” means a person to whom an
Option is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Option.

(x)                                  “Other Stock Award” means an award based in
whole or in part by reference to the Common Stock which is granted pursuant to
the terms and conditions of Section 7(e).

(y)                                  “Other Stock Award Agreement” means a
written agreement between the Company and a holder of an Other Stock Award
evidencing the terms and conditions of an individual Other Stock Award grant. 
Each Other Stock Award Agreement shall be subject to the terms and conditions of
the Plan.

(z)                                  “Own,” “Owned,” “Owner,” “Ownership”  A
person or Entity shall be deemed to “Own,” to have “Owned,” to be the “Owner”
of, or to have acquired “Ownership” of securities if such person or Entity,
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, has or shares voting power, which includes the power
to vote or to direct the voting, with respect to such securities.

(aa)                            “Participant” means a person to whom a Stock
Award is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Stock Award.

(bb)                            “Plan” means this Omnicell, Inc. 2004 Equity
Incentive Plan.

(cc)                            “Rule 16b-3” means Rule 16b-3 promulgated under
the Exchange Act or any successor to Rule 16b-3, as in effect from time to time.

5


--------------------------------------------------------------------------------


(dd)                            “Securities Act” means the Securities Act of
1933, as amended.

(ee)                            “Stock Appreciation Right” means a right to
receive the appreciation of Common Stock which is granted pursuant to the terms
and conditions of Section 7(d).

(ff)                                “Stock Appreciation Right Agreement” means a
written agreement between the Company and a holder of a Stock Appreciation Right
evidencing the terms and conditions of an individual Stock Appreciation Right
grant.  Each Stock Appreciation Right Agreement shall be subject to the terms
and conditions of the Plan.

(gg)                          “Stock Award” means any right granted under the
Plan, including an Option,  Stock Purchase Award, Stock Bonus Award, Stock Unit
Award, a Stock Appreciation Right and an Other Stock Award.

(hh)                          “Stock Award Agreement” means a written agreement
between the Company and a Participant evidencing the terms and conditions of an
individual Stock Award grant.  Each Stock Award Agreement shall be subject to
the terms and conditions of the Plan.

(ii)                                “Stock Bonus Award” means an award of shares
of Common Stock which is granted pursuant to the terms and conditions of Section
7(a).

(jj)                                “Stock Bonus Award Agreement” means a
written agreement between the Company and a holder of a Stock Bonus Award
evidencing the terms and conditions of an individual Stock Bonus Award grant. 
Each Stock Bonus Award Agreement shall be subject to the terms and conditions of
the Plan.

(kk)                        “Stock Purchase Award” means an award of shares of
Common Stock which is granted pursuant to the terms and conditions of Section
7(b).

(ll)                                “Stock Purchase Award Agreement” means a
written agreement between the Company and a holder of a Stock Purchase Award
evidencing the terms and conditions of an individual Stock Purchase Award
grant.  Each Stock Purchase Award Agreement shall be subject to the terms and
conditions of the Plan.

(mm)                    “Stock Unit Award” means a right to receive shares of
Common Stock which is granted pursuant to the terms and conditions of Section
7(c).

(nn)                          “Stock Unit Award Agreement” means a written
agreement between the Company and a holder of a Stock Unit Award evidencing the
terms and conditions of an individual Stock Unit Award grant.  Each Stock Unit
Award Agreement shall be subject to the terms and conditions of the Plan.

(oo)                            “Subsidiary” means, with respect to the Company,
(i) any corporation of which more than fifty percent (50%) of the outstanding
capital stock having ordinary voting power to elect a majority of the board of
directors of such corporation (irrespective of whether, at the time, stock of
any other class or classes of such corporation shall have or might have voting
power by

6


--------------------------------------------------------------------------------


reason of the happening of any contingency) is at the time, directly or
indirectly, Owned by the Company, and (ii) any partnership in which the Company
has a direct or indirect interest (whether in the form of voting or
participation in profits or capital contribution) of more than fifty percent
(50%).

3.                                      ADMINISTRATION.

(a)                                  Administration by Board.  The Board shall
administer the Plan unless and until the Board delegates administration of the
Plan to a committee, as provided in Section 3(c).

(b)                                  Powers of Board.  The Board shall have the
power, subject to, and within the limitations of, the express provisions of the
Plan:

(i)                                    Subject to Section 5 herein, to determine
from time to time which of the persons eligible under the Plan shall be granted
Stock Awards; when and how each Stock Award shall be granted; what type or
combination of types of Stock Award shall be granted; the provisions of each
Stock Award granted (which need not be identical), including the time or times
when a person shall be permitted to receive Common Stock pursuant to a Stock
Award; and the number of shares of Common Stock with respect to which a Stock
Award shall be granted to each such person.

(ii)                                To construe and interpret the Plan and Stock
Awards granted under it, and to establish, amend and revoke rules and
regulations for its administration.  The Board, in the exercise of this power,
may correct any defect, omission or inconsistency in the Plan or in any Stock
Award Agreement, in a manner and to the extent it shall deem necessary or
expedient to make the Plan fully effective.

(iii)                            To effect, at any time and from time to time,
with the consent of any adversely affected Optionholder, (1) the reduction of
the exercise price of any outstanding Option under the Plan or (2) any other
action that is treated as a repricing under generally accepted accounting
principles to the extent such action complies with Rule 4350(i)(1)(A)(iv) of the
NASD Marketplace Rules.

(iv)                               To amend the Plan or a Stock Award as
provided in Section 12.

(v)                                   To terminate or suspend the Plan as
provided in Section 13.

(vi)                               Generally, to exercise such powers and to
perform such acts as the Board deems necessary or expedient to promote the best
interests of the Company and that are not in conflict with the provisions of the
Plan.

(vii)                           To adopt such procedures and sub-plans as are
necessary or appropriate to permit participation in the Plan by employees who
are foreign nationals or employed outside the United States.

7


--------------------------------------------------------------------------------


(c)                                  DELEGATION TO COMMITTEE.

(i)                                    General.  The Board may delegate some or
all of the administration of the Plan to a Committee or Committees of one (1) or
more members of the Board, and the term “Committee” shall apply to any person or
persons to whom such authority has been delegated.  If administration is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board that
have been delegated to the Committee, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board.  The Board may retain the authority to concurrently
administer the Plan with the Committee and may, at any time, revest in the Board
the administration of the Plan.

(ii)                                Rule 16b-3 Compliance.  In the discretion of
the Board, the Committee may consist solely of two (2) or more Non-Employee
Directors, in accordance with Rule 16b-3.

(d)                                  Effect of Board’s Decision. All
determinations, interpretations and constructions made by the Board in good
faith shall not be subject to review by any person and shall be final, binding
and conclusive on all persons.

4.                                      SHARES SUBJECT TO THE PLAN.

(a)                                  Share Reserve.  Subject to the provisions
of Section 11(a) relating to Capitalization Adjustments, the shares of Common
Stock that may be issued pursuant to Stock Awards shall not exceed in the
aggregate                  (                ) shares of Common Stock.

(b)                                  Reversion of Shares to the Share Reserve. 
If any Stock Award shall for any reason expire or otherwise terminate, in whole
or in part, without having been exercised in full, or if any shares of Common
Stock issued to a Participant pursuant to a Stock Award are forfeited back to or
repurchased by the Company, including, but not limited to, any repurchase or
forfeiture caused by the failure to meet a contingency or condition required for
the vesting of such shares, then the shares of Common Stock not acquired under
such Stock Award shall revert to and again become available for issuance under
the Plan.  If any shares subject to a Stock Award are not delivered to a
Participant because such shares are withheld for taxes or the Stock Award is
exercised through a reduction of shares subject to the Stock Award (i.e., “net
exercised”), then the shares that are not delivered shall revert to and again
become available for issuance under the Plan.  If the exercise price of any
Stock Award is satisfied by tendering shares of Common Stock held by the
Participant (either by actual delivery or attestation), then the number of such
tendered shares shall revert to and again become available for issuance under
the Plan.

(c)                                  Source of Shares.  The shares of Common
Stock subject to the Plan may be unissued shares or reacquired shares, bought on
the market or otherwise.

8


--------------------------------------------------------------------------------


5.                                      ELIGIBILITY.  Persons eligible for Stock
Awards shall consist of Employees whose potential contribution, in the judgment
of the Board, will benefit the future success of the Company and/or an
Affiliate.   Stock Awards may be granted only to persons not previously an
Employee or Director of the Company, or following a bona fide period of
non-employment, as an inducement material to the individual’s entering into
employment with the Company within the meaning of Rule 4350(i)(1)(A)(iv) of the
NASD Marketplace Rules.  In addition, notwithstanding any other provision of the
Plan to the contrary, all Stock Awards must be granted either by a majority of
the Company’s independent directors or a committee comprised of a majority of
independent directors.

6.                                      OPTION PROVISIONS.

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  All Options shall be designated as
nonstatutory stock options at the time of grant.  The provisions of separate
Options need not be identical, but each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions:

(a)                                  Term.  The Board shall determine the term
of an Option.

(b)                                  Exercise Price of an Option.  The Board, in
its discretion, shall determine the exercise price of each Option.

(c)                                  Consideration.  The purchase price of
Common Stock acquired pursuant to an Option shall be paid, to the extent
permitted by applicable law, either (i) in cash at the time the Option is
exercised or (ii) at the discretion of the Board (1) by delivery to the Company
of other Common Stock, (2) by a “net exercise” of the Option (as further
described below), (3) pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board that, prior to the issuance of Common
Stock, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds, (4) according to a deferred payment or other
similar arrangement with the Optionholder or (5) in any other form of legal
consideration that may be acceptable to the Board.  Unless otherwise
specifically provided in the Option, the purchase price of Common Stock acquired
pursuant to an Option that is paid by delivery to the Company of other Common
Stock acquired, directly or indirectly from the Company, shall be paid only by
shares of the Common Stock of the Company that have been held for more than six
(6) months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes).

In the case of a “net exercise” of an Option, the Company will not require a
payment of the exercise price of the Option from the Participant but will reduce
the number of shares of Common Stock issued upon the exercise by the largest
number of whole shares that has a Fair Market Value that does not exceed the
aggregate exercise price.  With respect to any remaining balance of the
aggregate exercise price, the Company shall accept a cash payment from the
Participant.  The shares of Common Stock so used to pay the exercise price of an
Option under a

9


--------------------------------------------------------------------------------


“net exercise” and any shares withheld for taxes will be considered to have been
withheld from the exercise of the Option.  Accordingly, the Option will not
again be exercisable with respect to the shares deemed withheld to satisfy the
exercise price, the shares actually delivered to the Participant or any shares
withheld for purposes of tax withholding.

In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the minimum rate of interest necessary to
avoid the treatment as interest, under any applicable provisions of the Code, of
any amounts other than amounts stated to be interest under the deferred payment
arrangement.

(c)                                  Transferability of an Option.  An Option
shall be transferable to the extent provided in the Option Agreement.  If the
Option does not provide for transferability, then the Option shall not be
transferable except by (i) will, (ii) the laws of descent and distribution, or
(iii) upon dissolution of the Optionholder’s marriage pursuant to a domestic
relations order.  Also, during the Optionholder’s lifetime, only the
Optionholder is entitled to exercise his or her Option.  Notwithstanding the
foregoing, by delivering written notice to the Company, in a form satisfactory
to the Company, an Optionholder may designate a third party who, in the event of
such Optionholder’s death, shall thereafter be entitled to exercise the Option.

(d)                                  Vesting Generally.  The total number of
shares of Common Stock subject to an Option may, but need not, vest and
therefore become exercisable in periodic installments that may, but need not, be
equal.  The Option may be subject to such other terms and conditions on the time
or times when it may be exercised (which may be based on performance or other
criteria) as the Board may deem appropriate.  The vesting provisions of
individual Options may vary.  The provisions of this Section 6(e) are subject to
any Option provisions governing the minimum number of shares of Common Stock as
to which an Option may be exercised.

(e)                                  Termination of Continuous Service.  In the
event that an Optionholder’s Continuous Service terminates (other than upon the
Optionholder’s death or Disability), the Optionholder may exercise his or her
Option (to the extent that the Optionholder was entitled to exercise such Option
as of the date of termination of Continuous Service) but only within such period
of time ending on the earlier of (i) the date three (3) months following the
termination of the Optionholder’s Continuous Service (or such longer or shorter
period specified in the Option Agreement) or (ii) the expiration of the term of
the Option as set forth in the Option Agreement.  If, after termination of
Continuous Service, the Optionholder does not exercise his or her Option within
the time specified in the Option Agreement, the Option shall terminate.

(f)                                    Extension of Termination Date.  An
Optionholder’s Option Agreement may (but need not) provide that if the exercise
of the Option following the termination of the Optionholder’s Continuous Service
(other than upon the Optionholder’s death or Disability) would be prohibited at
any time solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option shall
terminate on the earlier of (i) the expiration of the term of the Option set
forth in the Option Agreement or (ii) the expiration of a period of three (3)
months after the termination of the Optionholder’s Continuous Service during
which the exercise of the Option would not be in violation of such registration
requirements.

10


--------------------------------------------------------------------------------


(g)                                 Disability of Optionholder.  In the event
that an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s Disability, the Optionholder may exercise his or her Option (to
the extent that the Optionholder was entitled to exercise such Option as of the
date of termination of Continuous Service), but only within such period of time
ending on the earlier of (i) the date twelve (12) months following such
termination of Continuous Service (or such longer or shorter period specified in
the Option Agreement) or (ii) the expiration of the term of the Option as set
forth in the Option Agreement.  If, after termination of Continuous Service, the
Optionholder does not exercise his or her Option within the time specified
herein, the Option shall terminate.

(h)                                 Death of Optionholder.  In the event that
(i) an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s death or (ii) the Optionholder dies within the period (if any)
specified in the Option Agreement after the termination of the Optionholder’s
Continuous Service for a reason other than death, then the Option may be
exercised (to the extent the Optionholder was entitled to exercise such Option
as of the date of death) by the Optionholder’s estate, by a person who acquired
the right to exercise the Option by bequest or inheritance or by a person
designated to exercise the option upon the Optionholder’s death pursuant to
Section 6(d), but only within the period ending on the earlier of (1) the date
eighteen (18) months following the date of death (or such longer or shorter
period specified in the Option Agreement) or (2) the expiration of the term of
such Option as set forth in the Option Agreement.  If, after death, the Option
is not exercised within the time specified herein, the Option shall terminate.

(i)                                    Early Exercise.  The Option may, but need
not, include a provision whereby the Optionholder may elect at any time before
the Optionholder’s Continuous Service terminates to exercise the Option as to
any part or all of the shares of Common Stock subject to the Option prior to the
full vesting of the Option.  Any unvested shares of Common Stock so purchased
may be subject to a repurchase option in favor of the Company or to any other
restriction the Board determines to be appropriate.  The Company shall not be
required to exercise its repurchase option until at least six (6) months (or
such longer or shorter period of time required to avoid a charge to earnings for
financial accounting purposes) have elapsed following exercise of the Option
unless the Board otherwise specifically provides in the Option.

7.                                      PROVISIONS OF STOCK AWARDS OTHER THAN
OPTIONS.

(a)                                  Stock Bonus Awards.  Each Stock Bonus Award
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  At the Board’s election, shares of Common
Stock may be (i) held in book entry form subject to the Company’s instructions
until any restrictions relating to the Stock Bonus Award lapse; or (ii)
evidenced by a certificate, which certificate shall be held in such form and
manner as determined by the Board.  The terms and conditions of Stock Bonus
Award Agreements may change from time to time, and the terms and conditions of
separate Stock Bonus Award Agreements need not be identical, but each Stock
Bonus Award Agreement shall include (through incorporation of provisions hereof
by reference in the agreement or otherwise) the substance of each of the
following provisions:

11


--------------------------------------------------------------------------------


(i)                                    Consideration.  A Stock Bonus Award may
be awarded in consideration for past services actually rendered to the Company
or an Affiliate for its benefit or in any other form of legal consideration that
may be acceptable to the Board in its discretion.

(ii)                                Vesting.  Shares of Common Stock awarded
under the Stock Bonus Award Agreement may, but need not, be subject to
forfeiture to the Company or a share repurchase option in favor of the Company
in accordance with a vesting schedule to be determined by the Board.

(iii)                            Termination of Participant’s Continuous
Service.  In the event a Participant’s Continuous Service terminates, the
Company may reacquire (or receive via a forfeiture condition) any or all of the
shares of Common Stock held by the Participant which have not vested as of the
date of termination of Continuous Service under the terms of the Stock Bonus
Award Agreement.

(iv)                               Transferability.  Rights to acquire shares of
Common Stock under the Stock Bonus Award Agreement shall be transferable by the
Participant only upon such terms and conditions as are set forth in the Stock
Bonus Award Agreement, as the Board shall determine in its discretion, so long
as Common Stock awarded under the Stock Bonus Award Agreement remains subject to
the terms of the Stock Bonus Award Agreement.

(b)                                  Stock Purchase Awards.  Each Stock Purchase
Award Agreement shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate.  At the Board’s election, shares
of Common Stock may be (i) held in book entry form subject to the Company’s
instructions until any restrictions relating to the Stock Purchase Award lapse;
or (ii) evidenced by a certificate, which certificate shall be held in such form
and manner as determined by the Board.  The terms and conditions of Stock
Purchase Award Agreements may change from time to time, and the terms and
conditions of separate Stock Purchase Award Agreements need not be identical,
provided, however, that each Stock Purchase Award Agreement shall include
(through incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

(i)                                    Purchase Price.  At the time of the grant
of a Stock Purchase Award, the Board will determine the price to be paid by the
Participant for each share subject to the Stock Purchase Award. To the extent
required by applicable law, the price to be paid by the Participant for each
share of the Stock Purchase Award will not be less than the par value of a share
of Common Stock.

(ii)                                Consideration.  At the time of the grant of
a Stock Purchase Award, the Board will determine the consideration permissible
for the payment of the purchase price of the Stock Purchase Award.  The purchase
price of Common Stock acquired pursuant to the Stock Purchase Award shall be
paid either: (i) in cash at the time of purchase or (ii) in any other form of
legal consideration that may be acceptable to the Board in its discretion.

12


--------------------------------------------------------------------------------


(iii)                            Vesting. Shares of Common Stock acquired under
a Stock Purchase Award may, but need not, be subject to forfeiture to the
Company or a share repurchase option in favor of the Company in accordance with
a vesting schedule to be determined by the Board.

(iv)                               Termination of Participant’s Continuous
Service. In the event that a Participant’s Continuous Service terminates, the
Company shall have the right, but not the obligation, to repurchase or otherwise
reacquire, any or all of the shares of Common Stock held by the Participant that
have not vested as of the date of termination under the terms of the Stock
Purchase Award Agreement.  At the Board’s election, the repurchase price, if
any, paid by the Company may be at the lower of: (i) the Fair Market Value on
the relevant date; or (ii) the Participant’s original cost.  The Company shall
not be required to exercise its repurchase option until at least six (6) months
(or such longer or shorter period of time required to avoid a charge to earnings
for financial accounting purposes) have elapsed following the purchase of the
restricted stock unless otherwise determined by the Board or provided in the
Stock Purchase Award Agreement.

(v)                                   Transferability. Rights to purchase or
receive shares of Common Stock granted under a Stock Purchase Award shall be
transferable by the Participant only upon such terms and conditions as are set
forth in the Stock Purchase Award Agreement, as the Board shall determine in its
discretion, and so long as Common Stock awarded under the Stock Purchase Award
remains subject to the terms of the Stock Purchase Award Agreement.

(c)                                  Stock Unit Awards.  Each Stock Unit Award
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  The terms and conditions of Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Stock Unit Award Agreements need not be identical, provided, however,
that each Stock Unit Award Agreement shall include (through incorporation of the
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

(i)                                    Consideration.  At the time of grant of a
Stock Unit Award, the Board will determine the consideration, if any, to be paid
by the Participant upon delivery of each share of Common Stock subject to the
Stock Unit Award. To the extent required by applicable law, the consideration to
be paid by the Participant for each share of Common Stock subject to a Stock
Unit Award will not be less than the par value of a share of Common Stock.  The
consideration may be paid in any form permitted under applicable law.

(ii)                                Vesting.  At the time of the grant of a
Stock Unit Award, the Board may impose such restrictions or conditions to the
vesting of the Stock Unit Award as it, in its absolute discretion, deems
appropriate.

(iii)                            Additional Restrictions.  At the time of the
grant of Stock Unit, the Board may impose such restrictions or conditions that
delay the delivery of the consideration after its vesting as the Board, in its
absolute discretion, deems appropriate, with such terms to be contained in the
Stock Unit agreement.

13


--------------------------------------------------------------------------------


(iv)                               Payment.  Stock Unit Awards may be settled in
Common Stock or in cash or any combination of the two, or in any other form of
consideration as determined by the Board and contained in the Stock Unit Award
Agreement.

(v)                                   Dividend Equivalents.  Dividend
equivalents may be credited in respect of shares covered by a Stock Unit Award,
as determined by the Board and contained in the Stock Unit Award Agreement.  At
the discretion of the Board, such dividend equivalents may be converted into
additional shares covered by the Stock Unit Award in such manner as determined
by the Board.  Any additional shares covered by the Stock Unit Award credited by
reason of such dividend equivalents will be subject to all the terms and
conditions of the underlying Stock Unit Award Agreement to which they relate.

(vi)                               Termination of Participant’s Continuous
Service.  Except as otherwise provided in the applicable Stock Unit Award
Agreement, such portion of the Stock Unit Award that has not vested will be
forfeited upon the Participant’s termination of Continuous Service for any
reason.

(d)                                  Stock Appreciation Rights.  Each Stock
Appreciation Right Agreement shall be in such form and shall contain such terms
and conditions as the Board shall deem appropriate.  The terms and conditions of
Stock Appreciation Right Agreements may change from time to time, and the terms
and conditions of separate Stock Appreciation Right Agreements need not be
identical, but each Stock Appreciation Right Agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

(i)                                    Strike Price and Calculation of
Appreciation.  Each Stock Appreciation Right will be denominated in share of
Common Stock equivalents.  The appreciation distribution payable on the exercise
of a Stock Appreciation Right will be not greater than an amount equal to the
excess of (A) the aggregate Fair Market Value (on the date of the exercise of
the Stock Appreciation Right) of a number of shares of Common Stock equal to the
number of share of Common Stock equivalents in which the Participant is vested
under such Stock Appreciation Right and with respect to which the Participant is
exercising the Stock Appreciation Right on such date, over (B) an amount that
will be determined by the Board at the time of grant of the Stock Appreciation
Right.

(ii)                                Vesting.  At the time of the grant of a
Stock Appreciation Right, the Board may impose such restrictions or conditions
to the vesting of such Stock Appreciate Right as it, in its absolute discretion,
deems appropriate.

(iii)                            Exercise.  To exercise any outstanding Stock
Appreciation Right, the Participant must provide written notice of exercise to
the Company in compliance with the provisions of the Stock Appreciation Right
Agreement evidencing such Stock Appreciation Right.

(iv)                               Payment.  The appreciation distribution in
respect to a Stock Appreciation Right may be paid in Common Stock, in cash, in
any combination of the two or in any other form of consideration as determined
by the Board and contained in the Stock Appreciation Right Agreement evidencing
such Stock Appreciation Right.

14


--------------------------------------------------------------------------------


(v)                                   Termination of Continuous Service.  In the
event that a Participant’s Continuous Service terminates, the Participant may
exercise his or her Stock Appreciation Right (to the extent that the Participant
was entitled to exercise such Stock Appreciation Right as of the date of
termination) but only within such period of time ending on the earlier of (i)
the date three (3) months following the termination of the Participant’s
Continuous Service (or such longer or shorter period specified in the Stock
Appreciation Right Agreement) or (ii) the expiration of the term of the Stock
Appreciation Right as set forth in the Stock Appreciation Right Agreement.  If,
after termination, the Participant does not exercise his or her Stock
Appreciation Right within the time specified in the Stock Appreciation Right
Agreement, the Stock Appreciation Right shall terminate.

(e)                                  Other Stock Awards.  Other forms of Stock
Awards valued in whole or in part by reference to, or otherwise based on, Common
Stock may be granted either alone or in addition to Stock Awards provided for
under Section 6 and the preceding provisions of this Section 7.  Subject to the
provisions of the Plan, the Board shall have sole and complete authority to
determine the persons to whom and the time or times at which such Other Stock
Awards will be granted, the number of shares of Common Stock (or the cash
equivalent thereof) to be granted pursuant to such Awards and all other terms
and conditions of such Awards.

8.                                      SECURITIES LAW COMPLIANCE.

The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to grant
Stock Awards and to issue and sell shares of Common Stock upon exercise of the
Stock Awards; provided, however, that this undertaking shall not require the
Company to register under the Securities Act the Plan, any Stock Award or any
Common Stock issued or issuable pursuant to any such Stock Award.  If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority which counsel for the Company deems necessary
for the lawful issuance and sale of Common Stock under the Plan, the Company
shall be relieved from any liability for failure to issue and sell Common Stock
upon exercise of such Stock Awards unless and until such authority is obtained.

9.                                      USE OF PROCEEDS FROM STOCK.

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

10.                               MISCELLANEOUS.

(a)                                  Acceleration of Exercisability and
Vesting.  The Board shall have the power to accelerate the time at which a Stock
Award may first be exercised or the time during which a Stock Award or any part
thereof will vest in accordance with the Plan, notwithstanding the provisions in
the Stock Award stating the time at which it may first be exercised or the time
during which it will vest.

15


--------------------------------------------------------------------------------


(b)                                  Shareholder Rights.  No Participant shall
be deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Common Stock subject to such Stock Award unless and
until such Participant has satisfied all requirements for exercise of the Stock
Award pursuant to its terms.

(c)                                  No Employment or other Service Rights. 
Nothing in the Plan or any instrument executed or Stock Award granted pursuant
thereto shall confer upon any Participant any right to continue to serve the
Company or an Affiliate in the capacity in effect at the time the Stock Award
was granted or shall affect the right of the Company or an Affiliate to
terminate (i) the employment of an Employee with or without notice and with or
without cause, (ii) the service of a Consultant pursuant to the terms of such
Consultant’s agreement with the Company or an Affiliate or (iii) the service of
a Director pursuant to the Bylaws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.

(d)                                  Investment Assurances.  The Company may
require a Participant, as a condition of exercising or acquiring Common Stock
under any Stock Award, (i) to give written assurances satisfactory to the
Company as to the Participant’s knowledge and experience in financial and
business matters and/or to employ a purchaser representative reasonably
satisfactory to the Company who is knowledgeable and experienced in financial
and business matters and that he or she is capable of evaluating, alone or
together with the purchaser representative, the merits and risks of exercising
the Stock Award; and (ii) to give written assurances satisfactory to the Company
stating that the Participant is acquiring Common Stock subject to the Stock
Award for the Participant’s own account and not with any present intention of
selling or otherwise distributing the Common Stock.  The foregoing requirements,
and any assurances given pursuant to such requirements, shall be inoperative if
(1) the issuance of the shares of Common Stock upon the exercise or acquisition
of Common Stock under the Stock Award has been registered under a then currently
effective registration statement under the Securities Act or (2) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws.  The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.

(e)                                  Withholding Obligations.  To the extent
provided by the terms of a Stock Award Agreement, the Participant shall, as may
be determined by the Company in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to a Stock Award by any of the
following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means:  (i) tendering a cash payment; (ii) authorizing the Company to withhold
shares of Common Stock from the shares of Common Stock issued or otherwise
issuable to the Participant in connection with the Stock Award; or (iii) such
other consideration as may be set forth in the Stock Award Agreement.

16


--------------------------------------------------------------------------------


11.                               ADJUSTMENTS UPON CHANGES IN STOCK.

(a)                                  Capitalization Adjustments.  If any change
is made in, or other event occurs with respect to, the Common Stock subject to
the Plan or subject to any Stock Award without the receipt of consideration by
the Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company (each a “Capitalization Adjustment”), the Plan will
be appropriately adjusted in the class(es) and maximum number of securities
subject to the Plan pursuant to Section 4(a) and the outstanding Stock Awards
will be appropriately adjusted in the class(es) and number of securities and
price per share of Common Stock subject to such outstanding Stock Awards.  The
Board shall make such adjustments, and its determination shall be final, binding
and conclusive.  (The conversion of any convertible securities of the Company
shall not be treated as a transaction “without receipt of consideration” by the
Company.)

(b)                                  Dissolution or Liquidation.  In the event
of a dissolution or liquidation of the Company, then all outstanding Stock
Awards shall terminate immediately prior to the completion of such dissolution
or liquidation

(c)                                  Corporate Transaction.  In the event of a
Corporate Transaction, any surviving corporation or acquiring corporation may
assume or continue any or all Stock Awards outstanding under the Plan or may
substitute similar stock awards for Stock Awards outstanding under the Plan (it
being understood that similar stock awards include, but are not limited to,
awards to acquire the same consideration paid to the stockholders or the
Company, as the case may be, pursuant to the Corporate Transaction), and any
reacquisition or repurchase rights held by the Company in respect of Common
Stock issued pursuant to Stock Awards may be assigned by the Company to the
successor of the Company (or the successor’s parent company), if any, in
connection with such Corporate Transaction.  In the event that any surviving
corporation or acquiring corporation does not assume or continue all such
outstanding Stock Awards or substitute similar stock awards for all such
outstanding Stock Awards, then with respect to Stock Awards that have been not
assumed, continued or substituted and that are held by Participants whose
Continuous Service has not terminated prior to the effective time of the
Corporate Transaction, the vesting of such Stock Awards (and, if applicable, the
time at which such Stock Awards may be exercised) shall (contingent upon the
effectiveness of the Corporate Transaction) be accelerated in full to a date
prior to the effective time of such Corporate Transaction as the Board shall
determine (or, if the Board shall not determine such a date, to the date that is
five (5) days prior to the effective time of the Corporate Transaction), the
Stock Awards shall terminate if not exercised (if applicable) at or prior to
such effective time, and any reacquisition or repurchase rights held by the
Company with respect to such Stock Awards held by Participants whose Continuous
Service has not terminated shall (contingent upon the effectiveness of the
Corporate Transaction) lapse.

17


--------------------------------------------------------------------------------


(d)                                  Change in Control.  A Stock Award may be
subject to additional acceleration of vesting and exercisability upon or after a
Change in Control as may be provided in the Stock Award Agreement for such Stock
Award or as may be provided in any other written agreement between the Company
or any Affiliate and the Participant, but in the absence of such provision, no
such acceleration shall occur.

12.                               AMENDMENT OF THE PLAN AND STOCK AWARDS.

(a)                                  Amendment of Plan.  Subject to the
limitations, if any, of applicable law, the Board at any time, and from time to
time, may amend the Plan.  The Board may, in its discretion, provide that any
such amendment is effective upon obtaining the approval of the stockholders of
the Company.

(b)                                  No Impairment of Rights.  Rights under any
Stock Award granted before amendment of the Plan shall not be impaired by any
amendment of the Plan unless (i) the Company requests the consent of the
Participant and (ii) the Participant consents in writing.

(c)                                  Amendment of Stock Awards.  The Board at
any time, and from time to time, may amend the terms of any one or more Stock
Awards; provided, however, that the rights under any Stock Award shall not be
impaired by any such amendment unless (i) the Company requests the consent of
the Participant and (ii) the Participant consents in writing.

13.                               TERMINATION OR SUSPENSION OF THE PLAN.

(a)                                  Plan Term.  The Board may suspend or
terminate the Plan at any time.  No Stock Awards may be granted under the Plan
while the Plan is suspended or after it is terminated.

(b)                                  No Impairment of Rights.  Suspension or
termination of the Plan shall not impair rights and obligations under any Stock
Award granted while the Plan is in effect except with the consent of the
Participant.

14.                               EFFECTIVE DATE OF PLAN.

The Plan shall become effective as determined by the Board.

15.                               CHOICE OF LAW.

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

18


--------------------------------------------------------------------------------